Citation Nr: 1019640	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include an aggressive 
personality disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction over the Veteran's claims was subsequently 
transferred back to the VA RO in Baltimore, Maryland.

The Veteran originally filed a claim for a nervous condition 
in July 1970 that was denied by a September 1970 rating 
decision.  He then filed a claim for a mental disorder in 
July 2004, which the RO properly classified as an application 
to reopen his previously denied claim.  The RO also 
interpreted a May 2007 statement as a claim for entitlement 
to service connection for depression and denied the claim in 
May 2008.  While the Veteran's current appeal was pending, 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a case involving the scope of filed claims.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court 
held that a claim is not limited to the diagnosis identified 
by the Veteran.  More precisely, a claim is for a disability 
that may reasonably be encompassed by several factors 
including: (1) the claimant's description of the claim; (2) 
the symptoms the claimant describes; and (3) the information 
the claimant submits or that VA obtains in support of the 
claim.  A review of the claims file shows that the Veteran 
has been variously diagnosed as having major depressive 
disorder and an aggressive personality disorder.  The Board 
therefore finds that the Veteran's claim is not limited 
solely to his originally filed claim of a nervous condition 
or an aggressive personality disorder.  Instead, the claim is 
properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, to include 
an aggressive personality disorder and depression.

In April 2010, the Veteran testified at a hearing in front of 
the undersigned Veterans Law Judge at the VA Central Office 
in Washington, DC.  The transcript of the hearing has been 
reviewed and is associated with the claims file.

The issues of entitlement to service connection for hepatitis 
c and an acquired psychiatric disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	In its September 1970 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
nervous condition because his diagnosed aggressive 
personality disorder was considered a constitutional or 
developmental abnormality and not a disability under law.  
The Veteran did not appeal this decision, and it became 
final.

2.	Evidence received subsequent to the September 1970 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The September 1970 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (West 1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1970).  

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include an aggressive personality 
disorder and depression, is reopened.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.156, 3.159, 20.1100 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may essentially cure the error in the timing of 
notice). VCAA notice should also apprise the claimant of the 
criteria for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In light of the full grant of benefits for the Veteran's 
request to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that no further notification or assistance is necessary 
to develop facts pertinent to the claim at this time. 

New and Material Evidence

The Veteran's current claim involves entitlement to service 
connection for an acquired psychiatric disorder, to include 
an aggressive personality disorder and depression.  See 
Clemons, 23 Vet. App. at 5.  By way of background, the RO 
originally denied the Veteran's claim for service connection 
for a nervous condition in September 1970 because it found 
that the Veteran's in-service aggressive personality disorder 
diagnosis was a constitutional or developmental abnormality, 
which was not subject to service connection.  The Veteran 
filed to reopen his claim in July 2004 and was denied by a 
May 2005 rating decision.  The RO denied the claim because 
the new evidence submitted by the Veteran was not material in 
that it did not show a nexus between the Veteran's depression 
and his period of active military service.   

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final September 
1970 rating decision included the Veteran's service treatment 
records.  Since the September 1970 rating decision, the 
Veteran and RO supplemented the claims file with the 
Veteran's personnel records, VA treatment records, the 
Veteran's own statements, and his April 2010 hearing 
testimony.  The Veteran's request to reopen his claim is 
evaluated based on this new evidence.  

The Board notes that not all, if any, of the evidence 
submitted after the September 1970 rating decision was 
available at the time of that decision.  The new evidence 
indicates that the Veteran is diagnosed with depression and 
attended a non-combat trauma group at the VA Medical Center 
in Washington, DC.  An August 2005 hepatology note even 
listed posttraumatic stress disorder as the Veteran's 
diagnosed psychiatric disorder but did not discuss any 
reasoning behind such a diagnosis or any diagnostic criteria.  
Most importantly, a doctor at the Washington, DC, VA Medical 
Center wrote in April 2006 that the Veteran carries a 
diagnosis of major depression, recurrent, and continues to be 
symptomatic.  She noted that he was hospitalized during his 
military service and again in December 2004 and that he has 
suffered from continued psychiatric problems throughout his 
life.  Finally, she concluded that the Veteran's "current 
depression could have been caused or exacerbated by 
psychiatric problems that began during his military 
service."  Again, the Board notes that the Court of Appeals 
for Veterans Claims has held that a claim is not limited to 
the diagnosis identified by the Veteran.  See Clemons, supra.  
Therefore, the Veteran's current claim for a mental disorder 
or an aggressive personality disorder encompasses his 
diagnosed depression as well.    

The Board finds that this aforementioned evidence has not 
been submitted before and provides a reasonable possibility 
of substantiating the Veteran's claim in that the Veteran is 
now affirmatively diagnosed with depression and there is a 
competent medical opinion stating that it may be related to 
his period of active military service.  Thus, although the 
medical opinion is merely speculative, the evidence as a 
whole is sufficient to reopen the Veteran's claim.

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include an aggressive personality disorder and depression, is 
reopened.  However, although the additional evidence is 
sufficient to reopen the claim, further efforts to assist the 
Veteran in substantiating his claim must be completed before 
the Board can consider the merits. 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include an aggressive personality disorder and 
depression, is reopened and, to this extent, the appeal is 
granted. 


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.  

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  The Veteran was diagnosed with an 
aggressive personality disorder in service and depression 
after service.  Additionally, the record contains a medical 
opinion that, although speculative, indicates that the 
Veteran's depression may be associated with his military 
service.  

As for the Veteran's hepatitis C claim, a review of the 
record indicates that he has been diagnosed with hepatitis C.  
The Veteran claims that his diagnosis is the result of 
immunizations administered via an air gun at Fort Bragg 
during basic training.  He further claims that a doctor told 
him that the disease would lay dormant for at least 30 years.  
The Veteran's service treatment records indicate that he did 
indeed receive immunizations at Fort Bragg in September and 
October 1967.  However, there is no competent medical opinion 
of record regarding any potential nexus between the Veteran's 
currently diagnosed hepatitis C and the air gun immunizations 
he received in service.  

Therefore, the Board finds that there is insufficient 
evidence to decide the Veteran's claims, and he should be 
afforded compensation and pension examinations to determine 
the etiology and severity of his acquired psychiatric 
disorder and hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an 
appropriate examination to determine the 
nature and etiology or onset of his 
acquired psychiatric disability.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should specifically state any 
acquired psychiatric disabilities the 
Veteran is diagnosed with and whether it 
is at least as likely as not (i.e., 
probability of 50 percent) etiologically 
related to the Veteran's active military 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.  Schedule the Veteran with an 
appropriate examination to determine the 
etiology or onset of his currently 
diagnosed hepatitis C.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should specifically state 
whether the Veteran's hepatitis C is at 
least as likely as not (i.e., probability 
of 50 percent) etiologically related to 
the Veteran's active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  
	
3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


